     Case: 5:19-cv-00208-CHB Doc #: 1 Filed: 05/09/19 Page: 1 of 4 - Page ID#: 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

                                                                            FILED ELECTRONICALLY

JERRY OLIVER,                                         )
                                                      )
                PLAINTIFF,                            )
                                                      )
v.                                                    )   CASE NO. ________________
                                                      )
LIFE INSURANCE COMPANY OF                             )
NORTH AMERICA                                         )
                                                      )
                DEFENDANT.                            )

                              DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Life Insurance Company of

North America (“LINA”), by counsel, hereby files this Notice of Removal to the United States

District Court for the Eastern District of Kentucky, at Lexington, and states as follows:

        1.      On or about April 12, 2019 the Complaint in Case No. 19‐CI‐00054 was filed in

Wolfe Circuit Court by Plaintiff against LINA. The Summons, along with the Complaint, were

served on LINA by certified mail and received on or about April 19, 2019. A copy of the

Summons and Complaint is attached hereto as Exhibit A and constitutes all process, pleadings

and orders served upon LINA to date in this action.

        2.      In addition to LINA, Plaintiff also named as Defendants CIGNA Healthcare, Inc.,

a/k/a CIGNA Health Management, Inc. (“Cigna”) and FEDEX Freight, Inc. (“FedEx”) in the above

state action. On April 29, 2019, however, Plaintiff filed a Notice of Dismissal pursuant to

Kentucky Rule of Civil Procedure 41.01(1) voluntarily dismissing his claims against both Cigna
   Case: 5:19-cv-00208-CHB Doc #: 1 Filed: 05/09/19 Page: 2 of 4 - Page ID#: 2



and FedEx and leaving LINA as the only Defendant remaining in this action. A copy of the Notice

of Dismissal that Plaintiff filed in the state action is attached hereto as Exhibit B.

       3.      This Notice of Removal is filed within thirty (30) days after receipt by LINA of a

copy of the Complaint and Summons in this action and Plaintiff is estopped from seeking

remand of this matter on this basis.

       4.      This action is of a civil nature arising from Plaintiff’s claim to be entitled to the

payment of benefits pursuant to an employee welfare benefit plan, specifically a long‐term

disability plan established by Plaintiff’s employer and funded by a long‐term disability insurance

policy issued by LINA. Plaintiff also seeks a judgment awarding him an amount equal to

allegedly past due long‐term disability benefits and interest, declaring that he is entitled to

future long‐term disability benefits, and awarding him costs and attorney’s fees.

                                FEDERAL QUESTION JURISDICTION

       5.      This is an action over which this Court has original federal question jurisdiction

under 28 U.S.C. § 1331 and 29 U.S.C. §§ 1132 and 1144, inasmuch as the Complaint claims long‐

term disability benefits provided by an employee welfare benefit plan, established or

maintained by Plaintiff’s employer and regulated by the Employee Retirement Income Security

Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. In the Complaint, Plaintiff

explicitly seeks benefits provided under group insurance policy FLK 980042, which insures long‐

term disability benefits under an employee benefit plan established and maintained by his

employer, FedEx Freight, Inc. (Cmplt., ¶ 4).

       6.      The employee benefit plan established and maintained by FedEx Freight, Inc.,

and any claim for benefits thereunder, are subject to ERISA (Cmplt., ¶¶ 30, 33, 36).



                                                   2
   Case: 5:19-cv-00208-CHB Doc #: 1 Filed: 05/09/19 Page: 3 of 4 - Page ID#: 3



       7.        It is undisputed that this action is governed by ERISA and that this Court,

therefore, has original federal subject matter jurisdiction over it. In his Complaint, Plaintiff

expressly alleges that LINA’s decision to deny his claim for long‐term disability benefits violates

ERISA (Cmplt., ¶¶ 30 ‐ 36), and he avers claims for relief which he expressly bases on ERISA’s

remedial provisions as set out in the United States Code and the implementing regulations set

out in the Code of Federal Regulations. (Cmplt., ¶ 34 ‐ 36).

       8.        For the foregoing reasons, Plaintiff’s action is removable to this Court pursuant

to 29 U.S.C. § 1441 as an action founded upon a claim or right arising out of the laws of the

United States.

       WHEREFORE, Defendant, Life Insurance Company of North America, hereby gives notice

of this removal from the Wolfe Circuit Court to the United States District Court for the Eastern

District of Kentucky, at Lexington.

                                                     Respectfully submitted,

                                                     /s/David A. Calhoun
                                                     David A. Calhoun
                                                     R. Joseph Stennis, Jr.
                                                     WYATT, TARRANT & COMBS, LLP
                                                     500 West Jefferson Street, Suite 2800
                                                     Louisville, Kentucky 40202‐2898
                                                     (502) 589‐5235
                                                     (502) 589‐0309
                                                     dcalhoun@wyattfirm.com
                                                     jstennis@wyattfirm.com

                                                     Counsel for Defendant, Life Insurance
                                                     Company of North America




                                                 3
    Case: 5:19-cv-00208-CHB Doc #: 1 Filed: 05/09/19 Page: 4 of 4 - Page ID#: 4




                                     CERTIFICATE OF SERVICE

         I hereby certify that on this, the 9th day of May, 2019, I electronically filed the foregoing
with the clerk of the court by using the CM/ECF system, which will send a notice of electronic
filing to counsel of record. I further certify that on this same day, I sent a copy of the foregoing
via regular mail to the following:

 L. Dustin Riddle
 Flynt Law Offices, PSC
 P.O. Box 760
 Salyersville, KY 41465
 Lydia_themotivator@hotmail.com
 ldridd3@yahoo.com

                                                      /s/David A. Calhoun
                                                      One of Counsel for Defendant, Life
                                                      Insurance Company of North America
61831698.1




                                                  4
